Title: To James Madison from James Monroe, 19 January 1808
From: Monroe, James
To: Madison, James



Dear Sir
Richmond Jany. 19. 1808.

I ought to have answer’d sooner your favor of the 5th., but I have been so unsettled since my return, and so much interrupted that I have equally neglected my friends & my private affairs.
I have recd. the note for 300. dolrs. wh. I did not wish you to have sent, being altogether ignorant of the claim wh. I have to any sum beyond what I had before recd.  This however will be adjusted between us hereafter.
I have taken a house near Mr. Rutherfords, which is preparing for me, to wh. I expect soon to move.  My books and papers are, the greater part, in a Lumber house & not easily to be taken possession of, before I get into my own.  As soon as I do I will make the note of papers &ca. which you allude to.  Shod. the business press, I will get the better of the obstacle, and immediately furnish the note on being so informed by you.
Mrs. D. Randolph keeps a boarding house & we have taken lodgings with her.  Formerly we were not among those whom she visited, and I beleive that more striking proofs of her disregard for me might be furnished, but it is not easy to get accomodations here, and her present distress, is a sufficient motive to forget, what never excited resentment.  Mrs. Monroe & my daughter desire their best regards to Mrs. Madison, & I am dear Sir very sincerely yours

Jas. Monroe

